Case 1:18-cv-03432-JMC Document 1-1 Filed 11/07/18 Page 1 of 48

t

EXHIBIT A
Case 1:18-cv-03432-JMC Document 1-1

CLIC Technology, inc.
1875 NE 144th Street

North Miami, FL 33181

Shares registered in the name of
Sunny Isles Capital, LLC.

Sunny Isles Capital, LLC.
8911 Collins Avenue
Apt. # 1603

Sunny Isles Beach FL 33160

Filed 11/07/18 Page 2 of 48

September 19, 2018
Page 1 of 1
Holder ID: 44

If you have questions concerning your account,
please call 365-842-7074

ACCOUNT STATEMENT

   
 

09/19/18

 

 

Summary of Holdings on September 13, 2018
Number of Shares
7,525,000 Post 2018 Merger Common(CTl}

Ending Balance on September 19, 2048

 

 
   

a

 

CTl = Baok Entry 7,625,000 08/1818 05/04/18 0.00000 7,525,000.0000

CTI Total 7,525,000 Post 2018 Merger Common
Case 1:18-cv-03432-JMC Document 1-1 Filed 11/07/18 Page 3 of 48

20900 NE 30™ Ave.
EIGHTH FLOOR

JONATHAN D. LEINWAND, P.A. . AVENTURA, FL 33180
TEL: (954) 903-7356
Fax: (954) 252-4265

E-MAIL! JONATHAN@JDLPA.COM

September 12, 2018

Mountain Share Transfer
2030 Powers Ferry Rd. SE
Suite # 212

Aljanta, GA 30339

Re: Sunny Isles Capital LLC (the “Shareholder’’)
CLIC Technology Inc. f/k/a Fundthatcompany (the “Company’’}
7,525,000 shares of the Company’s common stock (the “Shares”)

To Whom It May Concern:

This firm is acting as special counsel to the Company with regard to request of the Shareholder
to transfer or sell the Shares. In connection therewith I have reviewed certain documents of the
Company and the Shareholder including: '

(a) Subscription agreements and proof of consideration from the parties set forth on
Schedule | hereto (the “Original Purchasers’), who purchased a total of
7,525,000 shares of the Company’s common stock from the Company.

(b) Agreements for the Purchase of Common Stock by and between the Shareholder
and the Original Purchasers for a total of 7,525,000 shares of the Company’s
common stock.

+ {c} A representation letter from the Shareholder

(d) The Company’s registration statement on Form S-1, as amended, declared
effective by the SEC on November 4, 2016 (the “Registration Statement”).

(e} The Company’s filings with the SEC as available on EDGAR.

We assume for purposes of this letter that afl information contained in such documents is true,
correct and complete,

Background

The Company was incorporated on September 4, 2015. Its business plan was to provide
crowdfunding services. The Company filed a registration statement on Form S-1 on December 4,
2015, registering 5,000,000 shares of the Company’s common stock. This registration statement
was declared effective by the SEC on November 4, 2016.

On December 2, 2016, the Company effected a 1-175 forward split.
Case 1:18-cv-03432-JMC Document 1-1 Filed 11/07/18 Page 4 of 48

Sale of Shares by the Company

In November 2016, subsequent to the registration statement being declared effective, the
Original Purchasers purchased shares of the Company’s common stock from the Company
pursuant to the Registration Statement.

Purchase of Shares by the Shareholder

On May 4, 2018, the Shareholder entered into Agreements for the Purchase of Common Stock
with each of the Original Purchasers, purchasing a total of 7,525,000 shares of the Company’s
common stock.

Based upon our review of the documents described in this letter and without any further
investigation, it has been determined that:

(a) The Company is a reporting issuer, current in its reporting requirements with the SEC

(b) The Shares were purchased by the Original Purchasers from the issuer pursuant to the
Company’s effective 5-1 registration statement.

(c) The Sharehoider purchased the shares from the Original Purchasers and such shares were
freely tradeable.

(d} The Shareholder is not now nor has been during the last three months, an affiliate of the
Company,

Based upon the foregoing it is our opinion that the shares can be transferred without a restrictive
legend. , .

The opinions set forth herein are expressed as of the date hereof and remain valid so long as the
documents, instruments, records and certificates we have examined and relied upon as noted
above, are unchanged and the assumptions we have made, as noted above, are valid. If any facts
or documents are determined to be incorrect, misstated or misrepresented, then the opinion or
opinions expressed herein may not continue to be valid. —

This opinion is furnished by us to the Shareholder, the Shareholder’s broker and clearing firm,
the Company and its transfer agent and may only be relied upon as indicated herein. This opinion
may not be used or relied upon by you for any other purpose or by any other person, nor may
copies be delivered to any other person, without our prior consent.

Very Truly Yours,
JONATHAN D, LEINWAND, P.A.

Me pf
‘| Jonatlin Leinwand, Esq. s

 
 
  

  
 
  

 

 

JONATHAN D. LEINWAND, P.A.
20900 NE 30™ Ave. EIGHTH FLOOR, AVENTURA, FLORIDA 33180
Case 1:18-cv-03432-JMC Document 1-1 Filed 11/07/18 Page 5 of 48

SCHEDULE I

 

 

 

 

 

 

 

 

Amount of Securities Acquired
Name of Person from Whom Acquired (After giving effect to 175-1 Forward Split on
December 2, 2016)
Prachak Intanam 636,250
Venture 2 Funding, Inc. 2,187,500
West Investing, Inc, 3,500,000
Meena Baoctaes 325,000
Aphisit Chinduang 656,250
Total 7,525,000

 

 

JONATHAN BD. LEINWAND, P.A.
20900 NE 30™ AVE. EIGHTH FLOOR, AVENTURA, FLORIDA 33180

 
"Seller represents and w rants:
_ -suntiotable tiie jo all he 3 tO:

 

 
 
Case 1:18-cv-03432-JMC Document1-1 Filed 11/07/18 Page 8 of 48

THIRD PARTY RELEASE

Whenever certificate(s) are registered in the name other than that of the account, this
forrd must be fully completed by the registered holder(s) named on the certificate(s).

Gentlemen: The undersigned hands you herewith the following certificate(s):

CERTIFICATE NO.(S) NO. OF SHARES ISSUE DATE

0030 3,500,000 February 7, 2017

 

 

 

All of which are in (my) (our) name(s) and duly endorsed by (me) (us), which the
undersigned requests that you place in the account of:
Sunny Isles Capital LLC

 

(one of your customers), who is the true and lawful owner of the above securities
reptesented by said certificate(s) and whom you may treat as the owner thereof and of
any income and benefits therefrom, and resulting from any sate thereof. The undersigned
represents that (he) (she) (they) (is) (are) of lawful age in all respects legally competent.

“ry
Dated: _ May 4, 2018 FO, om rena ny
Signature 1
City:

State:

 

West Investing, Inc, by Suda Thepchit, President

 

Medallion or Signature Guarantee

I certify the genuine signature of Suda Thepchit.
{ hereby assume no responsibility for the contents of this document.

| Signature “enn Prien

Khwanta Saynet
Notarial Services Attorney

 
?

Case 1:18-cv-03432-JMC Document 1-1 Filed 11/07/18 Page 9 of 48

Irrevocable Stock Power

For Value Received, the undersigned does (do) hereby sell, assign, and transfer to

Sunny Isles Capital, LLC, a Florida limited liability company

 

 

{_ 3,500,000 } shares of common Capital Stock FUNDTHATCOMPANY
represented

by Certificate(s) No. 0030_ inclusive, standing in the name of the undersigned on the
books of said company.

'

The undersigned does (do) hereby irrevocably constitute and appoint

 

to transfer the said stock on the books of said corporation, with full power of substitution

in the premises,

Signed Yan an aenany

West Investing, Inc. by Suda Thepchit, President

 

Dated: May 4, 2018

 

In Presence of

 

NOTICE: The signature(s) to this assignment must correspond with the name as written
upon the face of the certificate, in every particular, without alteration, or any change
whatever, and must be guaranteed by a commercial bank, trust company, or member firm
of the Boston, New York, or Midwest Stock Exchange or a Notary Public.

I certify the genuine signature of Suda Thepchit. -
I hereby assume no responsibility for the contents of this document.

Signature “bvigann ota

Khwanta Saynet
Notarial Services Attorney

   
 

 

Case 1:18-cv-03432-JMC Document 1-1 Filed 11/07/18 Page 10 of 48

 

CORPORATE CHARTER

I, BARBARA K. CEGAVSKE, the duly elected and qualified Nevada Secretary of State, do hereby
certify that WEST INVESTING, ENC., did on November 17, 2016, file in this office the original
Articles of Incorporation; that satd Articles of Incorporation are now on file and of record in the
office of the Secretary of State of the State of Nevada, and further, that said Articles contain all the
provisions required by the law of said State of Nevada.

 

Certified By: Electronic Filing
Certificate Number: C20161117-0018
You may verify this certificate

entine at http:/Mawwarsos.gov!

IN WITNESS WHEREOE, I have hereunto set my
hand and affixed the Great Seal of State, at my
office on November 17, 2016.

Pho K Cgaabe

BARBARA K. CEGAVSKE
Secretary of State

 

 

 
Case 1:18-cv-03432-JMC Document 1-1 Filed 11/07/18 Page 11 of 48

t

 

 

 

 

 

 

 

BARBARA K. CEGAVSKE
of Stata

202 North Carson Stroat

Carson City, Nevada 89701-4121

{77'5) 684-5708

Website: wew.nvsos.gov
Filed in the office of peeps 702076-99

Articles of incorporation Barbara K Cegavske See
(PURSUANT TO NRS CHAPTER 78) Secretary of State = | 111712016 2:22 AM
State of Nevada Entity Number
£0500302016-3

 

 

 

 

USE BLACK INK ONLY - DO NOT HIGHLIGHT

 

 

(This document waa flied slactronioally.)
ABOVE SPACE IS FOR OFFICE USE ONLY

 

 

 

 

 

 

 

 

   
  
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Name of ‘WEST INVESTING, INC.
Corporation: :
2. Registered [52] Comnmerca Registered! Agent: REGISTERED AGENTS INC.
Agent for Service Name
of Process: {check Noncornmercial Registered Agent Olffce or Position with
anly one fox) o _. fname and addee BS ea oa ag CI (name and adress on
Nema of Noneommarcial Registered Agent OF Name of Title of Office or Other Position with Entity
italing Address Gt diflarant {ram aireei address} " ‘iy
3. Authorized
Stock: qumber ot
shares corporation Is
authorized ta issue}
4. Names and 1) SUDA THEPCHIT
Addresses of the Name eee eee "
lnc rarRrustena: (eM OO 8. nmnennnnnnin | WANGRRAIAE MUANG'T( TH {23000
{each Director/Trustes , Bleaet Address sees ryan City ‘Santo Zip Goda
musthe a natural persen | 2)
Al least 18 years of age:
attech addivonal page & NOT nine os pence green
tere than two Haasssccecesateccenseritenmannssticetet enneseresosennensensestayisergnepes eemegeseaqecennnersssneaig . ii ii
directora/irustees} Streai Address Giy Siete Zip Code
§. Purpose: (optional; | The purpose of the corporation shalt be: | & Benefit Corporation:
required only Benefit =} ANY LEGAL PURPOSE if) (eee instrurtions)
Corporation statys oF i L| Yes
selected} } :
Icdectare, ta the best of my irmiedge under penalty of perjury, thet the information conteined Gersia is correct and ackrowtediga
7. Name, Address Iaaclay ts te tt of my rateg er pana ofp lorowiogly citer any fkise or forged Instrument for tiifny in the Oifien af
the Secretary of State.
and Signature of
lacorporator: fetiach Esty A THEPCHIT x SUDA THUEECHIT
additional page i mare vse vee
ton ane ae noraiany | Name Incorporstor Signature
‘41/2 MOO 3 noe. HWANGKRAJAE MUANGT!! TH | 223000)
Aggrass : Sy ‘State Zp Gade
&. Certificate of =| ¢ horeby accept appointment as Flegistered Agent for the above named Eniity.
Acceptance of ;
Soot A en ‘ X RNGISTERED AGENTS INC. ipiaBeie
5 ” | Aunhorized Signature of Registered Agent or Gn Gehatt of Reyixtared AgentEnity Date

 

 

 

 

Tis form must be accompenisd by appropriate fees.

Nevada Secvatary of State NAS 78 Articles
Raninod: 1-8-78
Case 1:18-cv-03432-JMC Document 1-1 Filed 11/07/18 Page 12 of 48

{PROFIT} INTIAL/ANNUAL LIST OF OFFICERS, DIRECTORS AND STATE BUSINESS

 

 

 

LUCENGE APPLICATION OF:
NAME OF CORPORATION ee ;
FORTHERUNG PeAIODor: NOV,2016 (io: NOV,2017 ; (ERIGL

 

 

USE BLACK INK ONLY -DO NOT HIGHLIGHT
“YOU MAY FILE THIS FORM ONLINE AT wwve.nvaliverfiume.gov*

 

 

 

 

 

 

 

[_] Return one file stamped copy. {it Hing not accompanied by erder instructions, file Fited in the Document Number
Stamped cipy willl be sent io registered agen.) roar ioe of 20160502077-06
(MPORTANT, Read instructions before completing and returning this form. Barbara K. Cegavske Filing Date and Time
1. Pantar type cames-and addresses, either residenoe or husinass, for all officers and directors. A Seerctary of State 11/97/2016 2:23 AM
President, Gecretaly, Treasurer, or equivalent of and al Directors nwst be famed, Thers must bo af ity Number -
feast ane director. An Officer roust sign the farm. FORM WIL BE RETURNED IF State of Nevada £00030
2. fthave are addtional officers, sitanh = fat of thar ta this form, 2016-3

3. Retum tha carmplatad form with the filing foe, Annual list fee ig based upon the current total
authorized 46 explained in te Annual List Fas Schedule For Profit Gomporafiens. Adgy5.00
penalty must be ecidad for failure bo file: this farm by the doadiing, An annual et received more than
30 days before its due date shalt be deamod an amended lst for the previous yaar.

4. Stato or dante licanee fea is $500. 00/$200.00 for Professione? Corporations filed pursuant ta NAS Chapter 85. Effective 24/2070, $100.00 rust be added for fallure in Ha
re. .

S, Make your check payaie to the Secretary af State.

§. Ordering Copies: if raquesied shove, one filestampad copy will be yeturhed at oo attiiticnal charge. To receive & ogrtified copy, enclose an addiional $30.06 ner seriificatian.
A copy fee of $2.90 par page is required for eechadditianal copy generated when ordering 2 OF mote file stampadi or Dati caploe: Appropiiate restuctaree must
ACen npany your order.

7. Fetum the coreplated forrn to: Beeratary of Btate, 202 North Garson Sireet, Carson City, Nevada 89704-4201, (775) 684-5708.

8. Form must be in the possession of the Secretury of Bate on or before ihe last day of the month in which itis due, (Postmark date is net acospted as roocipt date.) Fore
received after dua dato will be ralurned for edifitianal fees and penalties. Failure to include annual at and husinoze canoe foos edll rosetta rajeetion of filing.

eb ONLY FAP Lao AR EN PER ESE On COD: Bi BOX BELOW
[Jeursuarn ta NAS Chapter 76, this entity is exempt from the business license fee. Exemption code

NOTE: If claiming an exemption, a notarized Dectaraiion of Eligibility form must be attached. Failure to O01 - Govermmental Entity
atiech the Declaration of Eligibtity for will result in rejection, which could result in ttetees, cee, 205 ~ Mation Picture Gomparty

 

    
    
 

 

  

 

 

 

 

 

 

 

 

 

 

 

      
  

 

 

 

 

 

 

 

 

 

ia corporation is & pullidly traded corporafion. The Central index Key number is: : 006 - NAS 6808.026 Insurance Co

[}iis AudEely traded comperaiion te nat eequired to have a Central Index Key number.

NAME THLE)

‘subd yasroset PRESIDENT (on couvaenron

ADGRESE cry ; STATE ZF CODE
i172MO003 THA : WANGERAIAE MUANG TRAC: —__: :23000

MAMIE cccucnsemnersnayeiertomenehananseiemrennisienstvevientas wicinisneeneatapntnene _ TITLES)

SUDA THEPCHIT "2 SECRETARY ton cquvacenton

EE a ccssssentessniesseenesvevnnetcerstseeictessentitnevnmr seems ey ory SATE ZIP GOOE is
:41772 MOO 3 , THA : ‘WANGKRAJAE MUANG TRAE ! : 123000 :
NAME neces munaniummmsisntummuuimnnnnaninetnniaineieneneiesiin TELERS)

SUDA THEECHIT 2 TREASURER .on cousacentor

ADDRESS . Zronne ;
EA Oe: 2323000
:SUDA THEPCHIT .

ADORESS ; cIry STATE ZPCONE

'4172 MOO 3 , THA _ ?WANGKRAIAE MUANG TRAE: 123000

 

 

 

 

None of the afficers or dimectora Klentiftied in the Hat of officers has been identified with the fraudulent Intent of conceatiny the identity of any person or peredhe
axsreising the power or autharty of an officer or director in turtherence of any untewful conchuct, ,

 

 

 

fost of wy knowledge under penalty of perjury, thatthe Infannatian cantained herein fa comect and acloowleige that puraucnt te DH 239.5°9), it ts
Sianyely C felony te knowing offerany tates Or eegd therumene fer fiiey by tie Office of the Secretary of State,
itt es vy EOD
X supa THEPcHT : PRESIDENT | LLL 7/2816 2-23-02 AML
Signature of Officer or

Nevada Socratary of State List Profit

Oiher Authorized Signature Raviend: 7-1-18
t

Case 1:18-cv-03432-JMC Document 1-1 Filed 11/07/18 Page 13 of 48

 

  
   
  
 

    

 

NEVADA STATE BUSINESS. LICENSE
nN a pee ST IN talon raat

Expiration Date: November 3 30, 2017

 
 

"In accordance with ritte 7 of Nevada Revised Statutes, es, pursuant to proper appfication duly fited -
and payment of appropriate prescribed fees, the above named is hereby granted a Nevada State
Business License for business activities conducted within the State of Nevada.

      
 

Valid unt! fhe expiration date fisted unless suspended, revoked or cancelied i in accordance with
the provisions in Nevada Revised Stalutes. License is not transferable and is not in Hie of f any.
fecal business ficense, permit or registration. .

  
      

IN WITNESS HEREOF. | have hereunto
sei my hand and affixed the Great Seal of State, -
“hate, my oifice on November 17,2016 .

' BARBARA K. reo

oS Sacretary of State

     
     
 
 

 

 
 

You may verily this license at www. nvsos.gov under the Nevada Business Search. -

: License must be. cancelled on or before its expiration date if business activity ceases,
- Failure to do so will result int late fees or penalties which byt faw sannet be waived.

    
Case 1:18-cv-03432-JMC Document 1-1 Filed 11/07/18 Page 14 of 48

NOT VALIO UNLESS CQUNTERSIGNED BY TRANSFER AGENT
KGORPORATED UNDER THE LAWS OF THE STATE OF HEVADA

CUSIP NO. FLGBEP LOS

investing, Inc.

Gs She Recon Golder Of *** mhree Million Five Hundred Thousand ***

Fully paid and nonessessable shares of FundThaiGompany Common Stock
transferable cn the books of the Cokpoaatton tn petson ot by attorney upon surrender of this certificate duly endorsed on
assigned. “This certificate ond the shoes represented hereby ore subject to the Saws of the State of Afevada,
and to the Ardicles of Sreouporation ond Bylaws of the Corporation, og row or hereafter amended.

Witness the facsimile seal of the Coxporation and the facsimile siguotures of ite duly authorized officers.

‘Dated: February 7, 2017

SECRETARY

“Gs
NEvADP

- *
Pweeent®

 

 

 

DYNAMIC STOCK TRANSFER, ING. ,
Couersigned by DYNAMIC STOCK TF Lz.
a 7 vane wee a “Ai dbesrizcrc?

Stanetim

JRC yew, 2 9 Copyright: 20E0- “ Graphies, fue, : SoH Fake Clip. Linh
 

 

 

 

 
 

 

 

 

 

 

 
 

 

 

 

 

 
 

 
Case 1:18-cv-03432-JMC Document 1-1 Filed 11/07/18 Page 19 of 48

THIRD PARTY RELEASE
Whenever certificaic{s) are registered in the name other than that of the account, this
' ° form must be fully completed by the registered holder(s) named on the certificate(s).

Gentlemen: The undersigned hands you herewith the following certificate(s):

CERTIFICATE NO.(S) NO. OF SHARES . ISSUE DATE

t

0027 2,187,500_ February 7.2017

 

 

 

 

 

 

All of which are in Gry) (our) name(s) and duly endorsed by (me) (us), which the
undersigned requests that you place in the account of:
Sunny Isles Capital LLC

 

(one of your cusiomers}, who is the true and lawful owner of the above securities |
represented by said certificate(s) and whom you may treat as the owner thereof and of
any income and benefits therefrom, and resulting from any sale thereof. The undersigned
represents that (he) (she) (they) (is) (are) of lawful age in all respects legally competent.

; - 0, vw
Dated: May 4, 2018 fiuligy HAN nO yet
Signature
City:

 

Venture 2 Funding, Inc. by Nikhom Saetae,
| President

 

State:
. Medallion or Signature Guarantee

i certify the genuine signature of Nikhom Saetae.
Lhereby assume no responsibility for the contents of this document.

 

Khwanta Saynet
Notarial Services Attorney:

  
Bac Ne Peis eee 4 Weyl /aSae

Case 1:18-cv-03432-JMC Document 1-1 Filed 11/07/18 Page 20 of 48

Irrevocable Stock Power

For Value Received, the undersigned does (do) hereby sell, assign, and transfer to
Sunny Isles Capital, LLC, a Florida limited liability company

 

 

(2,187,500 ) shares of common Capital Stock FUNDTHATCOMPANY
represented

by Certificate(s) No. 0027 _ inclusive, standing in the name of the undersigned on the
books of said company. |

The undersigned does (do) hereby irrevocably constitute and appoint

 

 

to transfer the said stock on the books of said corporation, with full power of substitution

in the premises.

4 é “
Signed X_ Hi HAN WOWM
Venture 2 Funding, Inc. by Nikhom Sactae, President

 

Dated: May.4,.2018

In Presence of

 

NOTICE: The signature(s) to this assignment must correspond with the name as written
upon the face of the certificate, in every particular, without alteration, or any change
whatever, and must be guaranteed by a commercial bank, trust company, or member firm
of the Boston, New York, or Midwest Stock Exchange or a Notary Public.

| certify the genuine signature of Nikhom Saetae.
I hereby assume no responsibility for the contents of this document.

Signature Drea Q tone
Khwanta Saynet
Notarial Services Attorney

  

   
 

 

 

Case 1:18-cv-03432-JMC Document 1-1 Filed 11/07/18 Page 21 of 48

 

CORPORATE CHARTER

1, BARBARA. K. CEGAVSEE, the duly elected and qualified Nevada Secretary of State, do hereby
certify that VENTURE 2 FUNDING, ENC., did on November 17, 2616, file in this office the
original Articles of Incorporation; that said Articles of Incorporation are now on file and of record
in the office of the Secretary of State of the State of Nevada, and further, that said Articles contain
all the provisions required by the law of said State of Nevada.

IN WITNESS WHEREOF, I have hereunto set my
‘hand and affixed the Great Seal of State, at my
office on November 17, 2016,

Praia K Copa

BARBARA K. CEGAVSKE

Certified By: Electronic Fiting Secretary of State
Certificate Number: C20181 147-0019

You may verify this certificate

ontine af http:/fwanw.nvses.gov/

 

 

 
Case 1:18-cv-03432-JMC Document 1-1

 

Filed 11/07/18 Page 22 of 48

 

 

 

 

 

 

BARBARA K, CEGAVEKE
Secretary ot State
202 North Carson Street
Carson City, Novada S9701-4201
{775) 684-5708
Website: wwwavecs.gov
Filed in the office of | Document Number
20160502088-32
Articles of Incorporation Barbara K. Cegavake |EiingDute and Te
(PURSUANT TO NRS CHAPTER 78) Secretary of State (11/47/2016 4:16 AM
State of Nevada Entity Momber
E0500332016-6

 

 

 

 

USE BLACK INK ONLY - OD NOT HIGHLIGHT

 

 

tthis decument was filed slactronicatly.}
ABOVE SPACE IS FOR OFFICE 1SE ONLY

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1, Name of VENTURE 2 FUNDING, INC.
Corporation:
2. Registered
Agere for Serv! i Commercial Registered Agent:: INCORP SERVICES, INC.
of Process: (check Noncammercial Flegistered Agent Office or Position with Entity
only ane Hox} u {rare and atkoss below} SF {nett end address below)
Nae of Noncommercial Registerad Ager OR Name ef Tile of Office or Othar Pasition wih Entity
sia “sg
: tiaing Address ff diferent om street address}  Giy Zip Gade
3. Authorized Number of Mimnber OF
. um o ares:
Seek rae shares with : pesconnnenesanneseas seoageensenaeeesnnonssnaeceteonne + Parvalue goommenennns  pROUT freemen ase my
authorized to iseue} PET VAUE Ec ccecennmmeneenneed Pershare:$ i 2 pat wanders SOO ad
4, Namea and 1} NIKHOM SAETAR 1
Acid sof the Sore sees
what om
: iL SS/£2 MOO 16
Directors/Trustees:
{each Dirsciar/Trustee Stree! Addrass ,
must be a nalural person a
at lqaat 1B years tage; fo Aya CC rrr nner oh
attach additonal page i e . if i
‘more than two z vowed E id if
ditactorstirustees} City Siaie Zip Gode
&. Pairpase: (optional; mf & Benetit Cotporaion:
required anly f¥Benett 7: i] (ane ingiructions} :
Corpotation status i i [Wes
selacied} a :
{dactare, tn the best of my kit under Gf pacjury, that the infarmating: contained heveta ia cerrect avd achraniodge
7. Name, Address shat rorawent te HAE 200300, Reise eategary Ctelony tp knowingly offer any false or forged instrument for fling in the Cifice of
and Signature of =| ot State.
incorporator: @nact | NIKHOM SABTAB | K aseuow santan
Grell pare i Ore | nr escntnn ariennn
than ore ‘omparaton} Name - : Incorpormor Signature stony 2 te
USSAZMOC (8 HNONGPRUE BANGLAMUR | TH | 20150
Address City, Stata Zip Gage
&.Certificaieof =| hereby accept appointment as Registered Agent for the above named Eniity.
Acceptance ot
Appointment of ' xX ri SERVICES, INC. times
5 . ‘Authorized Signeture of Regisiered Agent or On Behuif of Registered Agent Entity Date
Secretmy of State NAS 7B Artic!
This form must be accompanied by appropriate foas. Nevada fara tei
Case 1:18-cv-03432-JMC Document 1-1 Filed 11/07/18 Page 23 of 48

{PROFTT) INITIAL/ANNUAL LIST OF OFFICERS, DIRECTORS AND STATE BUSINESS
LICENSE APPLICATIONOF: - ENTITY NUMBER

 

attach the Declaration of Eligitiiity fosm wilt result in rejection, which could result iniste fees, 005 - ation Picture Company

LInis corporation is a qublicly traded corporation. ‘The Cantral Index Key number ir: f ee G06 - NRS 6506020 Insurance Co.

Littis pubicy traded corporations not required tohave a Central index Keynumber,

NAMIE ecectenmenenerneneenve a TLS)

ENICHOM SABTAB smn | PRESIDENT yon eauvatent oF)

ADDRESS ony STATE PF GOODE

PESSH2 MOO 10 THA manne :INONGPRUEBANGLAMUNG C:: | /20150 3

NAME cscesusunsmtenmnennn su tnetemersitsteniavinstvunesqanaieuyenenttinteecitestee _ TTS)

/NEKEOM SABTAB . i SECRETARY (on caurvalenron

ADDRESS cevsseesyensnsisuegneneneeuserseavatstantonesseest ste oY STATE 2iPCOSE

PASSARZ MOO 00 TAA oun vmnununnnnrmammrntmni :INONGPRUEBANGLAMUNG CG: : /20156

AMIE cocccccosssusscscanuesecqpanayssesstnosecanaes sarvst trim neraerarvandseeetvacanietatsancapeesnveneeor sees ae venenen, THLES)

DNIKHOM SABTAB ae TREASURER (on cqunvcenron

ADORESS cry . ‘STATE . 2 CODE
#1552M0010 , THA _ :INONGPRUBBANGLAMUNG C:| /20550

:NIKHOM SAETAE sncenenre _.. DIRECTOR

ADDRESS cy Bia AP GOCE

‘ISSI2MOO10 THA i'INONGPRUEBANGLAMUNGC: —_; /20850

 

 

     
   

 

 

 

 

 

  

 

 

 

 

VENTURE 2 FUNDING, INC. 7 320166 |
NAME OF GORPORATION rea ATT ALT
FORTHEFLVG PERIONOF! NOV, 2016 fw) NOV, 217 lta ae a iil
USE SLACK IMC ONLY - DO NOT HIGHLIGHT *100105"
“YOU MAY FILE THIS FORM ONLINE AT www.nvaliverfilume.gov™
{]  Retura one file stamped copy. {Hi fling not ancompanied by order instructions, file Tiled in te office of | Document Number
atampad copy will he sent to registered agent) Batis tt 2016050208S-43
IMPORTANT: Read instructions before compisting and returning this form. ~ [Rarba z Crgavake | Filing Date and Time
+. fim or pe nar at ecrostes, ath watonee or ausnese, for all offeers snd siresirs. A Secretary ofsinte [TIM7I2016 4:16 AM
ees ‘ , Treasurer, pf equivalent. of and all Directo ist be named. Thar at iby Mumb:
fpest ane diecior. hn Officer rust aon the farm, FORM WiLL BE RETURNED (F UNSIGNED. State of Nevada Entily Number
2. [Fthere are add@ional officers, attach a fist of ham te this form. :

3, Ratu the completed fore with the filing fe. Antual let feo is based upon the current total
suihorized stock ag expieinad in the Annual List Fee Sehedule For Profit Gomonizns. AG7S.c0
penalty muet be added for fedure to file this form by the deadline. An annual fet rapeired mora than
20 days before its due date shall be deemed an amdad list for the previous year.

cs Bite tina Ucans foe is Sond. onie200 00 for Professional Comorations filed pursuantia N@S Chapter 69. Effectrve 2/1/2070, $190.00 must be aided tor failure te file
ma by deakine. .

§. Male your chock payable in the Saceotury of Stata.
4

& Giering Gapiee: ff raquested above, one ihe stampad copy wilt be retumed at.ne additional charge. To maceive a cartitied copy, enclowe an atidificnal $30.00 por onrification.
Accpytes $2.00 per pages oquitad for eanhadditional copy qeneraiad when ordating 2 or more fle stamped or ooriffied aipies. Appropriate insiructont must
ancompany yaur order.

7, Ratum the cornpleted farm to: Secretary oF State, 202 North Carson Steet, Gargan City, Nevada 89701-4201, (775) 664-5708.

&. Form must oo%n the possession af the Secretary of State on or hefive ihe leet day of the snonth in which itis duo. (Postmark dateis not acoopied ae racdipt dete.) Forms
rested after due date willbe mhuned for additional fens end penalties. Failure to include annual list and business Eoanne fogs dll ronultan rejection of filing.

 

CHECK ONLV IF APPLICABLE AND ENTER EXEMF IRM COGE I Es BELO

[Clrursuantto NAS Ghapter 76, this entity is exept from the business license fee, Exemption cove: __]
NOTE: if claiming an exemption, a notarized Declaraiion of Eligittity farm must be gttached, Fallure to

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

None of the officers or dinectore identified In the (ist of officers tas heen identitied with the fraudulent iatent of concealing the identity cf any peraon or persona
exercising the power or authorty of ai afficer or director in fatherance afany anlawil conduct,

Idectane, ts the best af my kuewlodge under peraity of perjury, tft the inforiation cantatned honein is correct and ackniwledge that purzant te NES 229.930, it is
a category © fetony ta knowing offer any false or forged instrument fer filling inthe Offfoe of the Sectetary ot State.

Tie _ Bato seem
2K NIKHON SAETAE PRESIDENT [ LLAT/2016 4:16:53 AM.
Signature of Officer or

N Becretary of State Liat Pafit
Other Authorized Signature “se Rapvioed: 7-1-15

 
 

"in accordance with Title 7 of Nevada Revised Statutes, pursuant to proper application duly fited
. and payment of appropriate prescribed fees, the above named Is hereby granted a Nevada State 7

- Valid unt the expiration date listed uniess suspended, revoked or cancelled in accordance with
’ the provisions in Nevada Revised Statutes... License is noi transferabte and is not in fieu of any

You may verify this Rcesse at www. nvsos.gov under the Nevada Business Search.

   

Case 1:18-cv-03432-JMC Document 1-1 Filed 11/07/18 Page 24 of 48

  
   
  
 

NEVADA STATE BUSINESS LICENSE

VENTURE 2 FUNDING, INC.
Nevada Business Identification # NV20161674498

Expiration Date: November 30, 2017

Business License for business activities coriducted within ihe State of Nevada.

focal business lleenss, permit or registration.

IN WITNESS WHEREOR, [havehereunto =»
"set my hand and affixed the Great Seal of State, 9
ata, office on November 17, 2016

: BARBARA K. vin

7 Secretary of State

 

License must be cancelled on or before its expiration date if business activity o ceases,
Faifure to do so will result in late fees or penalties which by law canyot be waived. ©

 

 
 

 

 
 

 

 

 

 

 
 

 

 

 

 

 

 
Case 1:18-cv-03432-Jh

 

 
Case 1:18-cv-03432-JMC Document 1-1 Filed 11/07/18 Page 29 of 48

 

 

 
Case 1:18-cv-03432-JMC Document 1-1 Filed 11/07/18 Page 30 of 48

THIRD PARTY RELEASE

Whenever certificate(s) are registered in the name other than that of the account, this
form must be fully completed by the registered holder(s) named on the certificate(s).

Gentlemen: The undersigned hands you herewith the following certificate(s):

CERTIFICATE NO.(S) NO. OF SHARES ISSUE DATE
0019 656,250 February 7, 2017

 

 

 

 

All of which are in (my) (our) name(s) and duly endorsed by (me) (us), which the
undersigned requests that you place in the account of:

 

 

(one of your customers), who is the true and lawful owner of the above securities
represented by said certificate(s) and whom you may treat as the owner thereof and of
any income and benefits therefrom, and resulting from any sale thereof. The undersigned
represents that (he) (she) (they) (is) (are) of lawful age in all respects legally competent.

iD: nS

Dated: — May 4, 2018
Signature
City: Prachak Intanam
Print name
State:

 

 

Medallion or Signature Guarantee

I certify the genuine signature of Prachak Intanam.
i hereby assume no tesponsibility for the contents of this document.
Signature Dow ASS)

Pimpitcha Akkharaphokhinankut
Notarial Services Attorney

    
Case 1:18-cv-03432-JMC Document 1-1 Filed 11/07/18 Page 31 of 48

irrevocable Stock Power

For Value Received, the undersigned does (do) hereby sell, assign, and transfer to

Sunny Isles Capital, LLC, a Florida limited liability company

 

(656,250 ) shares of common Capital Stock FUNDTHATCOMPANY
represented

by Certificate(s) No. 0019 _ inclusive, standing in the name of the undersigned on the
books of said company.

The undersigned does (do) hereby irrevocably constitute and appoint

 

to transfer the said stock on the books of said corporation, with full power of substitution

in the premises,

Prachak Intanam

- Signed

 

Dated: May 4, 2018

in Presence of

 

t

NOTICE: The signature(s) to this assignment must correspond with the name as written
upon the face of the certificate, in every particular, without alteration, or any change
whatever, and must be guaranteed by a commercial bank, trust company, or member firm
of the Boston, New York, or Midwest Stock Exchange or a Notary Public.

i certify the genuine signature of Prachak Intanam.
I hereby assume no responsibility for the contents of this document.
Signature Noun rf fy

Pimpitcha Akkharaphokhinankul
Noiarial Services Attormey

 

    
 

Document 1-1 Filed 11/07/18 Page 32 of 48

AFF YAU UNLESS COUNTERSISNED BY TRANSFER AGENE
WCORPORATED UNDER THE LAWS OF THE STATE CF NEVADA

CUSIP NO. SEREEP 4n5
Prachak Intanam

Qs <The “Peron Holder ©} *** Six Hundred Fifty-Six Thousand Two Hundred Fifty ***

Fully paid ond son-aosessable shares of FundThatGompany Common Gtoek
transferable on the books of the Composation ia peison ot by attomney upon suiacnder of this cattificate dudy endorsed ox
assigned. his certificate and the shares teprosonted herchy ane subject fo the Lawe of the State of Nevada,
and to the -Axtioles of Sncorporation and Rylaws of the Corporation, as now on horenttos amended.

Weinees the facsimile seal of the Corporation and the facsimile signatures of ite duly authoriged offtecss.

February 7, 2017

SECRETARY i Bis PRESIDENT .

 

DYNAMIC STOCK TRANSFER, INC.
Shemen Oaks, Galfornis

LEY HEY Reynolds Graghies, le. | Nate ake CUy, UAah

O-Drev. 2 «Copsrig
48
Case 1:18-cv-03432-JMC Document 1-1 Filed 11/07/18 Page 33 of

FUNDTHA TCOMPANY
I2 North Curry Street
Carson City, Nevada 89703
877-451-0120

SUBSCRIPTION AGREEMENT SIGNATURE PAGE

The undersigned (the "Subscriber") hereby irrevocably subscribes for that number of Shares set forth below,

upon and subject to the terms and conditions set forth in the Corporation's Effective Final Prospectus filed
on Form SLA and dated November 3, 2016,

Total Number of Shares to be acquired: 3,750
Amount to be paid (price of $0.03 USD per Share); $112.50

It
IN WITNESS WHEREOF, the utidersigned has executed this Subscription Agreement this af of

fering on , 2016
re

Name: (PRINT) as it should appear on the Certificate: Prachak intanam

Address: 73225 Moo 10
Sainoi, Sainoi, Nonthaburi 1 3130 Thailand

if Joint Ownership, check ong (all parties must sign above):
D1 Joint Tenants with Right of Survivershin

£1 Tenants in Common .

0 Community Property

if Fiduciary or a Business or an Organization, check one:
1D) Trast

0 Estate

©] Power of Attomey

Name and Type of Business Organization:
OT
, . . ett a
Identification Authentication REOUIRED!: — ™

Below is my (circle one) Social Security # - Passport # - Drivers License # . Tax 1D # - Thai National ID Card #

Sewers

Signature:

   
  

 

CCEPTANCE OF S NI
The foregoing Subscription is hereby accepted for and on behalf of FUNDTHATCOMPANY
this
By:

Chayut
President

 

FUNDTHATCOMPANY
Subscription Agreement
Page 2 of 2
Case 1:18-cv-03432-JMC Document 1-1 Filed 11/07/18

  
   
 

eae : Sa ette | enw Helos:
eo wiz 999 4us Kowal 512-513, ouuitresua weet ows siete anu.

= FundtbaCompany,

‘s Vibundiudown-wel Raine sd cowie ees

ae Grudn nein To The Ceshtar ad OF Det gb Ala 2 oy

Page 34 of 48

 

 

 

 

   

TREPO7.48

 

 

HOG *407bb sa0"O0UMOR aay O02

 
Case 1:18-cv-03432-JMC. Document 1-1. Filet

ES : 9 pet shate for total: purcl
Re Mele nipronsals and warrants to Pure rat

 

 
Case 1:18-cv-03432-JMC

Document 1-1 Filed 11/07/18

Page 36 of 48

 

 

 
Case 1:18-cv-03432-JMC Document 1-1 Filed 11/07/18 Page 37 of 48

THIRD PARTY RELEASE

Whenever certificate(s) are registered in the name other than that of the account, this
form must be fully completed by the registered holder(s) named on the certificate(s).

Gentlemen: The undersigned hands you herewith the following certificate(s):

CERTIFICATE NO(S) § NO.OFSHARES = = ISSUE DATE
0004 656,250 February 7, 2017

 

 

 

 

 

All of which are in (my) (our) name{s) and duly endorsed by (me) (us), which the
uadersigned requests that you place in the account of:

Sunny Isles Capital, LLC

 

(one of your customers), who is the true and lawful owner of the above securities
represented by said certificate(s) and whom you may treat as the owner thereof and of
any income and benefits therefrom, and resulting from any sale thereof. The undersigned
represents that (he) (she) (they) (is) {are) of lawful age in all respects legally competent.

 

. val w
Dated: XK ONE nk Go 99
Signature.
City: Aphisit Chinduang
Print name
State:

 

Medallion or Signature Guarantee

I certify the genuine signature of Aphisit Chinduang.
Thereby assume ne responsibility for the contents ef this document.
Stgnature Raa Poxae

Pimpitcha Akkbaraphokhinankul
Notarial Services Attorney

 

 
 
  
 

Case 1:18-cv-03432-JMC Document 1-1 Filed 11/07/18 Page 38 of 48

Irrevocable Stack Power

For Value Received, the undersigned does (do) hereby sell, assign, and transfer to

t

Sunny Isles Capital, LLC,.a Florida limited liability company

 

{ 656,250 ) shares of common Capital Stock FUNDTHATCOMPANY
represented

by Certificate(s) No. 0004 inclusive, standing in the name of the undersigned on the
books of said company.

The undersigned does (do) hereby irrevocably constitute and appoint

 

to transfer the said stock on the books of said corporation, with full power of substitution

 

 

in the premises.

Signed A ONE nf Qs 6, 699
Aphisit Chinduang

Dated: May 4, 2018

In Presence of

 

NOTICE: The signature(s) to this assignment must correspond with the name as written
upon the face of the certificate, in every particular, without alteration, or any change
whatever, and must be guaranteed by a commercial bank, trust company, or member firm
of the Boston, New York, or Midwest Stock Exchange or a Notary Public.

I certify the genuine signature of Aphisit Chinduang.
Thereby assume no responsibility for the contents of this document.
Signature Runes 5}

Ppmpitcha Aikharaphokhinankul
Notarial Services Attorney

  
  
 

 
 

 

 

 

 

 
hTERT

 

 

 

 
Case 1:18-cv-03432-JMC Document 1-1 Filed 11/07/18 Page 42 of 48

AGREEMENT FOR THE PURCHASE OF COMMON STOCK

This agreement for the purchase of common stock (the “Agreement”) is made this 4th _
day of May , 201 3_, by and between Meena Baciaes (the “Seller”), and

> (the “Purchaser”), and is for the purpose of setting forth the
terms and conditions upon which the Seller will sell to the purchaser 525,000
shares of the Common Stock of FUNDTHATCOMPANY (the “Company”).

In consideration of the mutual promises, covenants and representations contained herein,
THE PARTIES HERETO AGREE AS FOLLOWS:

i. Subject te the terms and conditions of-this agreement, Seller agrees to sell and
Purchaser agrees to purchase shares of Common Stock of the Company at a
price of US$0.001329per share for a total purchase price of US$ 697.67 .

2. Seller represents and warrants to Purchaser that he has good and
marketable title to al] the shares to be sold to the Purchaser pursuant to this
Agreement. The shares te be sold to the Purchaser will be, at the closing, free
and clear of all liens, security interests or pledges of any kind. None of such.
shares are or will be subject to any voting trust or agreement, No person holds
or has a right to receive any proxy or similar instrument with respect to such
shares.

3, Seller acknowledges that after completion of this transaction the shares
could materially increase in value as a result of the Company’s current
business, or any future new business the Company may undertake.

4. The closing of this transaction will oceur on or before the 4th day of

 

May ; 2018
AGREED TO AND ACCEPTED: |
SELLER: PURCHASER:
By:_, Shan ps tmel By:

 

Meena Baotaes Charles Vaccaro, President
Sunny Isles Capital, LLC
Case 1:18-cv-03432-JMC Document 1-1 Filed 11/07/18 Page 43 of 48

 

 

fi

‘ee er
iri WM, en

 

 
Case 1:18-cv-03432-JMC Document 1-1 Filed 11/07/18 Page 44 of 48

THIRD PARTY RELEASE

Whenever certificate(s) are registered in the name other than that of the account, this
form roust be fully completed by the registered holder(s) named on the certificate(s).

Gentlemen: The undersigned hands you herewith the following certificate(s):

CERTIFICATE NOS} NO.OF SHARES ISSUE DATE
0013 525,000 February 7, 2017

 

 

 

 

All of which are in Gny) (our) name(s) and duly endorsed by (me) {us), which the
undersigned requests that you place in the account of:

Sunny Isles Capital, LLC.

 

(one of your customers), who is the true and lawful owner of the above securities
represented by said certificate(s) and whom you may treat as the owner thereof and of
any income and benefits therefrom, and resulting from any sale thereof. The undersigned
represents that (he) (she) (they) (is) (are) of lawful age in all respects legally commpetent.

 

 

 

Dated: _ May 4, 2018 . Shan iakwso/
Signature
City: Meena Baotaes
' Print name
State:

 

Medallion or Signature Guarantee

I certify the genuine signature of Meena Baotaes.,
I hereby assume no responsibility for the contents of this document,

 

Signature Raw nys } |
; Pimpitcha Akkharaphokhinankul
Notarial Services Attorney

    
Case 1:18-cv-03432-JMC Document 1-1 Filed 11/07/18 Page 45 of 48

Irrevocable Stock Power

For Value Received, the undersigned does (do) hereby sell, assign, and transfer to

“Sunny Isles Capital, LLC, a Florida limited liability comany

 

{___ 525,000 ) shares of common Capital Stock FUNDTHATCOMPANY
represented

by Certificate(s) No. 0013 inclusive, standing in the name of the undersigned on the
books of said company.

The undersigned does (do) hereby irrevocably constitute and appoint

 

to transfer the said stock on the books of said corporation, with full power of substitution

in the premises.

Signed gan wi Mol
t Meena Baotaes

Dated: May 4, 2018

In Presence of

 

NOTICE: The signature(s) to this assignment must correspond with the name as written
upon the face of the certificate, in every particular, without alteration, or any change
whatever, and must be guaranteed by a commercial bank, trust company, or member fi am
of the Boston, New York, or Midwest Stock Exchange or a Notary Public.

I certify the genuine signature of Meena Baotaes.
Thereby assume no responsibility for the contents of this document.

Signature _ push LS)
Pimpitcha Akkharaphokhinankul
Notarial Services Attorney

   
 

 

 

le
Ms:
a
Ds:
QO:
aA:
er
=
7”

03432

cv

“Case 1:18

 
 

 

 

 

 
Case 1:18-0v-03432-JMC_ Document 4-1. Fil

 

 

 

 

 

 
